Orders, Family Court, New York County (Sheldon Rand, J.), entered on or about August 3, 1988, which, following fact-finding orders, entered June 14, 1988, that respondent had permanently neglected her four children, terminated respondent’s parental rights with respect to the children and committed their custody and guardianship to the Commissioner of Social Services of the City of New York and petitioner for the purpose of adoption, unanimously affirmed, without costs or disbursements.
Contrary to respondent’s contentions, petitioner established that it exerted diligent efforts to encourage and strengthen the parental relationship by developing a plan, making arrangements for visitation, informing respondent of her children’s progress and providing services and other assistance. (See, Social Services Law § 384-b [7] [f].) An agency is deemed to have fulfilled its duty where it has tried diligently to reunite a mother with her children but is confronted by an uncooperative or indifferent parent. (Matter of Sheila G., 61 NY2d 368, 383.) The record establishes that petitioner extended diligent efforts by scheduling, attending and aiding visitations and referring respondent for parenting training, psychological evaluation, counseling and housing. Although there was some visitation with her children, visitation alone is insufficient to show respondent was fulfilling her responsibility to plan when the quality of visitation was poor and she failed to avail herself of the other services provided. (Matter of Dixie Lu EE., 142 AD2d 747, 749.) Finally, the record indicates that the best interests of the children would be served by terminat*248ing respondent’s parental rights and freeing the children for adoption. (Matter of Star Leslie W., 63 NY2d 136, 147-148.) Under the circumstances herein the court also properly rejected a request for a suspended judgment. Concur—Kupferman, J. P., Sullivan, Carro, Rosenberger and Ellerin, JJ.